DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites on lines:
7, 9, 13 and 18 the term “can be” which renders the claim indefinite since it is unclear if the function recited after the term is indeed being performed or not.  Additionally, there is insufficient antecedent basis for “the axis” since no “axis” of the tool has been previously introduced in the claim.  Further clarification is needed.
15 “the back-end cutting section is of a frustum shape, an outer diameter of its large end”.  The term “its” renders the claim indefinite since it is unclear to what it is I referring to: 1) an outer diameter of the back-end cutting section? Or 2) an outer diameter of the frustum?  Further clarification is needed.  
Similarly on 16 “an outer diameter of its smaller end”.  The term “its” renders the claim indefinite since it is unclear to what it is I referring to: 1) an outer diameter of the 
17-19 “the side wall of the back-end cutting section is provided inclined cutting edges…the other end of the inclined cutting edges”.  First, there is insufficient antecedent basis for “the side wall” since no “side wall” of the back-end has been previously introduced in the claim.  Second there is insufficient antecedent basis for “the other end” of the inclined cutting edges, since no “other end” of the inclined cutting edges has been previously introduced on the claim.  Further, where is the first end of the inclined cutting edges?  Further clarification is needed. 
Claim 2 recites on lines 2-3 that “a diameter of the handle portion is a size convenient for clamping, and a length of which meets the clamping requirements of common processing equipment”.  The metes and bounds of what exactly is catalogued as of “a size convenient for clamping, and a length of which meets the clamping requirements of common processing equipment” are not clearly set forth.  What is the exact “size” that is “convenient” for clamping?  And what exact “length” will meet the clamping requirements of common processing equipment?  It is unclear if these limitations are intended use.  Further clarification is needed.
Claim 4 recites on lines 2-3 “the cutting sections” and “the back-end of the handle portion”.  There is insufficient antecedent basis for both “the cutting sections” and “the back-end of the handle portion”, since no “cutting sections” or “back-end” of the handle portion has been previously introduced in the claim.  Further clarification is needed.
Claim 5 recites on lines 1-3 “without affecting the overall rigidity of the tool, a difference between the diameter of the cutting portion and the diameter of the neck portion is as large as possible to realize the material removal in backward helical milling”.  First, there is insufficient antecedent basis for “the overall rigidity” of the tool; “the diameter” of the cutting portion; and “the material removal” since no “overall rigidity” of the tool or “diameter” of the cutting portion or “material removal” has been previously introduced in the claims.  Second, the metes and 
Claim 7 recites on lines 1-2 “an axial length of the circumferential cutting section is as small as possible, and is greater than a lead of the feed path in backward helical milling”.  First, there is insufficient antecedent basis for “the feed path” since no “feed path” has been previously introduced in the claims.  Is this feed path, an axial feed? Or radial feed? Further, it is unclear what are the metes and bounds of the axial length of the circumferential cutting section that is “as small as possible and is greater than a lead of the feed path in backward helical milling”?  What are the metes and bounds of this “as small as possible and is greater than a lead”?  What exactly catalogues a value that is as “small as possible and is greater than a lead”?  Additionally, what exactly is the “lead” of the feed path?  Further clarification is needed.
Claim 8 recites on lines 1-3 that the front-end cutting section, the circumferential cutting section, the back-end cutting section and the neck portion are provided “round corner transitions between each other, and a radius of curvature of the round corner is 0.2mm~1mm”.  However, since a plurality of “round corner transitions” has been set forth, it is unclear to which the radius of curvature of “the round corner” it is referring to?  Is the radius of curvature recited to each of the round corner transitions? How many “round corner transitions” are being claimed?  Round corner transitions between: 1) the front-end cutting section and the circumferential cutting section; 2) the circumferential cutting section and the back-end cutting section; and/or 3) the back-end cutting section and the neck portion?  Further clarification is needed.
Claim 10 recites on lines 3 and 4 the term “can be” which renders the claim indefinite since it is unclear if the function recited after the term is indeed being performed or not.  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 5-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni et al. US 2008/0253846 (hereafter—Ni--).
In regards to claim 1, Ni discloses a helical milling tool (10) with forward-backward feeding, comprising a cutting portion (16), a neck portion (14) and a handle portion (12), which are successively connected; wherein, the cutting portion (16) comprises a front-end cutting section (26), a circumferential cutting section (32) and a back-end cutting section (34); the front-end cutting section (26) is an structure of end mill and comprises four front-end cutting edges symmetrically distributed around a center (see Figures 3 and 9), which can be fed forward to cut along the axis of the tool (10); the circumferential cutting section (32) is of a cylindrical shape and is of a structure of circumferential milling cutter, whose cylindrical surface is provided with helical cutting edges extending to the front-end cutting edges, and the helical cutting edges can be fed to cut along the radial direction of the tool (see details on helical arrangement on paragraphs [0022] and [0024]); and the back-end cutting section (34) is of a frustum shape (refer to the tapering shape of 34 as on Figure 2) , an outer diameter of its large end is matched with a diameter of the circumferential cutting section (32), and an outer diameter of its smaller end is matched with a diameter of the neck portion (14); the side wall of the back-
In regards to claim 2, Ni discloses the tool according to claim 1, Ni also discloses that a length of the neck portion (14) is greater than a hole depth of a through-hole to-be-processed; a diameter (20) of the handle portion (12) is a size convenient for clamping, and a length of which meets the clamping requirements of common processing equipment.
In regards to claim 3, Ni discloses the tool according to claim 1, Ni also discloses that spiral grooves (36, 38, 40, 42) facilitating chip discharge are respectively arranged between the adjacent front-end cutting edges, between the adjacent helical cutting edges and between the adjacent inclined cutting edges (see paragraph [0024]).
In regards to claim 5, Ni discloses the tool according to claim 1, Ni also discloses that
without affecting the overall rigidity of the tool (10), a difference between the diameter (24) of the cutting portion (16) and the diameter (12) of the neck portion (14) is as large as possible to realize the material removal in backward helical milling.
In regards to claim 6, Ni discloses the tool according to claim 1, Ni also discloses that
a helical angle of the helical cutting edge is less than 30° (see paragraph [0024] where it states that the helix angle is about 10 degrees that meets the “less than 30˚” clause).
In regards to claim 7, Ni discloses the tool according to claim 1, Ni also discloses that
an axial length of the circumferential cutting section (16) is as small as possible, and is greater than a lead of the feed path in backward helical milling.
In regards to claim 9, Ni discloses the tool according to claim 1, Ni also discloses that the front-end cutting section is the end milling tool structure, among the four front-end cutting edges, two relatively arranged front-end cutting edges extend to intersect at the axis of the tool, .
Claim(s) 1-3, 5-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-247265 (hereafter--JP’265--).
In regards to claim 1, JP’265 discloses a helical milling tool (10) with forward-backward feeding, comprising a cutting portion (2), a neck portion (4) and a handle portion (10a), which are successively connected; wherein, the cutting portion (2) comprises a front-end cutting section, a circumferential cutting section (2a) and a back-end cutting section (6/6a); the front-end cutting section is an structure of a drill bit, which is conical (see Figures 1-20), comprising two front-end cutting edges symmetrically distributed around a center, which can be fed forward to drill along the axis of the tool (see movements as shown in Figure 6); the circumferential cutting section (2a) is of a cylindrical shape and is of a structure of circumferential milling cutter (note that since the cutting edges on the cylindrical section are capable of cutting radially, then the structure is of a milling cutting), whose cylindrical surface is provided with helical cutting edges extending to the front-end cutting edges, and the helical cutting edges can be fed to cut along the radial direction of the tool (see Figures 1, 6); and the back-end cutting section (6/6a) is of a frustum shape (refer to the tapering shape as on Figure 2) , an outer diameter of its large end is matched with a diameter of the circumferential cutting section (2a), and an outer diameter of its smaller end is matched with a diameter of the neck portion (4); the side wall of the back-end cutting section (6/6a) is provided inclined cutting edges (since the section is sloping due to the frustum shape) extending to the helical cutting edges and can be backward fed to cut along the axis of the tool, the other end of the inclined cutting edges extend to the neck portion (see Figure 1).
In regards to claim 3, JP’265 discloses the tool according to claim 1, JP’265 also discloses that spiral grooves (see grooves on Figure 1) facilitating chip discharge are respectively arranged between the adjacent front-end cutting edges (as on Figure 1), between 
In regards to claim 5, JP’265 discloses the tool according to claim 1, JP’265 also discloses that without affecting the overall rigidity of the tool (10), a difference between the diameter of the cutting portion (2) and the diameter of the neck portion (4) is as large as possible to realize the material removal in backward helical milling.
In regards to claim 7, JP’265 discloses the tool according to claim 1, JP’265 also discloses that an axial length of the circumferential cutting section (2a) is as small as possible, and is greater than a lead of the feed path in backward helical milling (see Figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. US 2008/0253846 (hereafter—Ni--) as applied to claim 1 and in further view of Toublanc US 7,037,049.
In regards to claim 4, Ni discloses the tool according to claim 1, Ni also discloses 
the cutting portion and a back-end of the handle portion.

Nevertheless, Toublanc teaches that it is well known in the art of rotary cutting tools to provide a rotary cutting tool with a coolant hole (22) disposed on a cutting portion (12), the coolant hole (22) is cut-through with a back-end of a handle (15) to provide coolant and lubrication through the entire cutting tool towards the cutting edges and aid in chip removal when machining.  See Figures 2 and 3a.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Ni’s tool with a coolant hole cut-through with the back-end of the handle portion to provide coolant and lubrication through the entire cutting tool towards the cutting edges and aid in chip removal when machining.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. US 2008/0253846 (hereafter—Ni--) as applied to claim 1.
In regards to claim 8, Ni discloses the tool according to claim 1, Ni also discloses that the front-end cutting section (26), the circumferential cutting section (32), the back-end cutting section (34) and the neck portion (14) are provided round corner transitions between each other (see convex transition 30 between 26 and 32; and concave transition between 34 and 14), at least one of the round corner transitions having a radius of curvature.
However, Ni fails to disclose that the value of the radius of curvature of the round corner is of a value between 0.2mm~1mm.
Since Ni does, however, disclose that the round corner transitions have a radius of curvature; the value of the radius of curvature of the round corner transitions constitute a defined value of the cutting tool. Therefore, the value of the radius of curvature of the round corner transitions is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these values will depend on the desired reduction of stress concentration between transitions to prevent breakage. Therefore, .  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. US 2008/0253846 (hereafter—Ni--) and in further view of Yodoshi US 4,227,837.
In regards to claim 10, Ni discloses the tool according to claim 1, Ni also discloses that the circumferential cutting section (32) comprises a front segment (refer to a segment of the circumferential cutting section closest to front end 26) of cutting section and a back segment (refer to a segment of the circumferential cutting section closest to back end 34) of cutting section, the front segment of cutting section is provided a front helical cutting edge that can be fed to cut along the radial direction of the tool, the back segment of cutting section is provided a back helical cutting edge that can be fed to cut along the radial direction of the tool (note that since the cylindrical cutting section is disclosed on Ni as having helical cutting edges, then the front and back segments inherently have helical cutting edges); the front helical cutting edge extends to the front-end cutting edge, and the back helical cutting edge extends to the inclined cutting edge.
However, Ni fails to disclose that the front helical cutting edge and the back helical cutting edge have opposite and symmetric rotation directions and equal helical angles.
Nevertheless, Yodoshi teaches on Figures 2-3 and 6, that it is well known in the art of rotary cutting tools to have a cutting tool on which front helical cutting edges (7 or 8; 15 or 16) and back helical cutting edges (the other one of 7 or 8; or the other one of 15 or 16) have opposite and symmetric rotation direction and equal helical angles (see col 2, lines 8-43 and col 3, lines 28-41), to provide smooth finish.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722